Dear Secretary Carnahan:
This office is in receipt of your letter of December 12, 2005, submitting to us a revised summary statement prepared under Section 116.334, RSMo, relating to an initiative petition to amend Article IX, Sections 1 through 14 of the Constitution of Missouri. The proposed summary statement is as follows:
  Shall the Missouri constitution be amended to fund elementary and secondary education and two years of college by:
  • Allowing the use of public money for religious purposes and institutions;
  • Changing the dedicated minimum amount of the state revenue from 25% to 33%;
  • Funding school vouchers at 100% for public and 75% for non-public students and allowing tax credits for school donations;
  • Prohibiting districts from imposing additional testing standards or raising funds through taxation;
  • Reducing the amount of lottery and gaming revenues available for public education by dividing those funds equally among public and non-public students?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  Jeremiah W. (Jay) Nixon Attorney General